Title: From George Washington to William Tatham, 14 April 1791
From: Washington, George
To: Tatham, William



Sir,
Richmond [Va.], April 14th 1791.

I have received your letters numbered 1,2,3, and 4. thanking you for your attention in presenting to me a copy of your map, and wishing you the best success in completing that in which you are now engaged, I return the subscription papers, with my name affixed for a copy of each map, on which, the money to be advanced, will now be paid—and I have to observe that there appears to me greater propriety in your pursuing the plan, on which it was originally undertaken, than in adopting any other.
My tour through the southern States, being in the nature of a short visit, will not require the assistance, which you are so obliging as to offer—my public situation forbids any interference in questions of individual claims otherwise than as they may come before me officially in the form of an act of Congress—This will be satisfactory to you for my declining to direct any investigation of the vouchers which you mention. I am Sir, Your most obedient Servant

G. Washington.

